DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled non-elected Group II claims 10-13, thereby rendering moot the Restriction Requirement of March 5, 2020.  Applicants will lose the right of rejoinder should allowable subject matter be identified.
However, the Election of Species Requirement of 3/5/2020 as it pertains to elected Group I claims 1-9 is maintained and remains in effect.
Recall that Applicants elected Group I claims 1-9 with traverse on 04/30/2020.  The Examiner’s response to said traversal is found in the Non-Final Office Action of 08/18/2020.
A prior art search of Applicants’ elected saturated compound and catalyst system used according to the process of instant claim 1 remains free of the prior art.
Applicants deleted the saturated compound of genus  
    PNG
    media_image1.png
    218
    238
    media_image1.png
    Greyscale
 from claim 1, thereby rendering moot the prior art rejections under 35 U.S.C. 102 and 103 (see paragraphs 19-20 and 21-24 of previous Office Action).
The Examiner therefore responds (in this Office Action) by extending the Markush search to encompass the genus of saturated compound:  
    PNG
    media_image2.png
    187
    212
    media_image2.png
    Greyscale
 (which for this Markush search extension is not further substituted and wherein R is hydrogen), as used as a saturated starting compound of instant claim 1 AND Pt/C and Pt/alumina catalyst system as alternative species of catalyst system (per Election of Species Requirement of 03/05/2020).  Note that this search extension does not search for art that could encompass instant claim 4 since 
    PNG
    media_image2.png
    187
    212
    media_image2.png
    Greyscale
 of instant claim 1 does not encompass further substitution at any open positions with atoms other than hydrogen (and wherein R is hydrogen only) (although claim 4 has previously been examined so cannot be withdrawn).  This search extension retrieved applicable prior art.  Therefore, the search will not be extended unnecessarily to additional species of saturated compounds and catalyst systems (of instant claim 1) in/for/during this Office Action.  See “SEARCH 6” and “SEARCH 7” in the enclosed STN search notes.
Applicants’ elected species and extended searches to date read on claims 1-9.
Please note that the prior art and double patent art has (as of this date) only been searched for Applicants’ elected species and the extended Markush searches conducted to date.  Put another way, prior art and double patent art has not yet been searched for the various catalysts systems used with all embodiments of:  
    PNG
    media_image3.png
    182
    159
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    176
    200
    media_image4.png
    Greyscale
 of instant claim 1 (which have as of yet not yet been searched).
This Action is properly made FINAL since the prior art rejections are due to (1) Applicants’ claim amendments; and/or (2) the Markush search extension (per Election of Species Requirement of March 5, 2020) necessitated by Applicants’ claim amendments (that overcame previous prior art rejections).  See paragraphs 6-8 in previous Office Action.  See also MPEP 803.02(III) and 803.02(III)(D).
Prosecution is officially closed with the mailing of this FINAL.  Additional prior art searching (as required by Markush search extensions) to cover embodiments of saturated starting compounds and catalyst systems (not yet searched) will NOT be conducted during After Final.  RCE will be required for Markush search extensions.
Current Status of 16/556,963
Claims 1-4 and 8-9 have been examined on the merits.  Claims 1, 4, and 9 are currently amended.  Claims 2-3 and 8 are original.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of November 18, 2020.
The Examiner has reviewed the claim amendments and Reply of 11/18/2020.
The objection against claim 7 (paragraph 12 of previous Office Action) is rendered moot since Applicants canceled claim 7.
Applicants deleted “bi-metallic catalyst systems comprising of metal pairs” from claim 9, thereby rendering moot the indefiniteness rejection AND the rejection under 35 U.S.C. 112(d) against claim 9 (see paragraphs 15-18 of the previous Office Action).
Applicants deleted the compound 
    PNG
    media_image1.png
    218
    238
    media_image1.png
    Greyscale
 from claim 1, thereby rendering moot the prior art rejections under 35 U.S.C. 102 and 103 (see paragraphs 19-20 and 21-24 of previous Office Action).
Response to Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JIANG (Jiang, N., et al.  “Effect of hydrogen spillover in decalin dehydrogenation over supported Pt catalysts.”  Applied Catalysis A:  General.  (2012), Vol. 425-426, pp. 62-67).
The reference JIANG teaches the following dehydrogenation reaction:

    PNG
    media_image5.png
    97
    378
    media_image5.png
    Greyscale
 (see Scheme 1 on page 66), wherein decalin (a species of saturated compound of genus 
    PNG
    media_image6.png
    186
    205
    media_image6.png
    Greyscale
 , wherein R is hydrogen), is dehydrogenated in the presence of a Pt/C and/or Pt/alumina catalyst system to prepare the unsaturated product tetralin (see “Abstract” on page 62, which indicates that the reaction schemes of the JIANG reference are conducted with platinum (Pt) catalysts impregnated on activated carbon (Pt/AC) and alumina supports (Pt/Al2O3)).
	The reference JIANG implicitly teaches the instantly claimed “under conditions that effect loss of one or more molecules of hydrogen (H2) per molecule of the saturated compound” (from instant claim 1) since JIANG teaches all the other steps, reactants, and products of the dehydrogenation reaction of the instant claims.  Therefore, the reference JIANG, as described, above, anticipates instant claim 1.
	Section 2.3 (“Decalin dehydrogenation” – located on right column of page 63) of JIANG also anticipates instant claim 2:  decalin is dehydrogenated to form tetralin, as per above, in a combination of elevated temperature (473K-573K) and under a stream of nitrogen (to purge liberated hydrogen).  This process implies use of solvents since compounds of decalin cannot be dehydrogenated into compounds of tetralin in a vacuum (there would have to be a solvent(s), even if the larger collection of decalin was itself the solvent, since the dehydrogenation reaction is not performed on only one compound of decalin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-9ejected under 35 U.S.C. 103 as being unpatentable over:
JIANG (Jiang, N., et al.  “Effect of hydrogen spillover in decalin dehydrogenation over supported Pt catalysts.”  Applied Catalysis A:  General.  (2012), Vol. 425-426, pp. 62-67), 
in view of:
H ACCEPTOR (“Hydrogen Acceptor.”  The Free Dictionary.com.  Accessed 14 August 2020.  (September 19, 2011).  Available from:  < https://medical-dictionary.thefreedictionary.com/hydrogen+acceptor >, already provided to Applicants), 
and in view of:
FLOW REACTOR (ThalesNano.  “About Flow Chemistry.”  Accessed 14 August 2020.  (December 1, 2013).  Available from:  < https://thalesnano.com/applications/about-flow-chemistry/ >, already provided to Applicants), 
and in view of:
FIXED BED (“Packed Bed Reactors.”  Visual Encyclopedia of Chemical Engineering.  Accessed 14 August 2020.  (February 16, 2012).  Available from:  < http://encyclopedia.che.engin.umich.edu/Pages/Reactors/PBR/PBR.html >, already provided to Applicants).

The instant claims are drawn to a method of preparing an unsaturated compound comprising dehydrogenation of a corresponding saturated compound in the presence of a heterogeneous catalyst according to instant claim 1.  Claim 3 permits hydrogen acceptors.  Furthermore, claims 8-9 each require flow reactors and fixed-bed catalysts.

Determining the scope and contents of the prior art:
	The reference JIANG teaches the process of instant claims 1-2, as described, above.
	The reference H ACCEPTOR defines a hydrogen acceptor as any molecule that accepts hydrogen in an oxidation-reduction reaction (see page 1 of 2), such as the dehydrogenation reaction of the instant invention.  Hence hydrogen acceptors consume hydrogen molecules (helps to reject instant claim 3).
	The reference FLOW REACTOR teaches the following benefits to use of flow reactors in chemical synthesis:  improved reaction time; improved temperature control; the ability to entertain multistep synthesis; and improved selectivity (see page 1 of 11; helps to teach instant claims 8-9).
	The reference FIXED BED teaches that fixed-bed catalysts are often used for catalytic processes.  Use of fixed-bed catalysts have the following advantages:  high conversion rate; permits more contact between reactant and catalyst thereby resulting in higher product yield; effective at high temperature and pressures; and low operation costs (page 4 of 6; helps to teach instant claims 8-9).

Ascertaining the differences between the prior art and the claims at issue:
	While JIANG teaches the dehydrogenation reaction involving formation of an unsaturated compound from a saturated compound using Pt/C and Pt/alumina catalysts (citations, above), none of the references JIANG, H ACCEPTOR, FIXED BED, or FLOW 

Resolving the level of ordinary skill in the pertinent art:
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of unsaturated compounds and possesses the technical knowledge necessary to make adjustments to the synthesis process to optimize/enhance the product yield and reaction efficiency.  Said artisan has also reviewed the problems in the art as regards to syntheses of unsaturated compounds and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness:
	Therefore, the instant claims are prima facie obvious in light of the combination of references JIANG, H ACCEPTOR, FLOW REACTOR, and FIXED BED.
	The skilled artisan would find obvious before the effective filing date of the claimed invention to add hydrogen acceptors to the dehydrogenation reaction and to conduct said dehydrogenation reaction of reference JIANG using a flow reactor in the presence of a fixed-bed catalyst, thereby arriving at the instantly claimed invention.
The artisan would be motivated to add hydrogen acceptors to the dehydrogenation reaction as taught by JIANG, above.
The artisan, knowing that hydrogen acceptors are molecules/compounds that accept hydrogen in an oxidation-reduction reaction (see page 1 of 2 of the H instant claim 2).  This would be expected to increase reaction product yield and efficiency, and therefore teaches instant claims 2-3.
Furthermore, the artisan would be motivated to use fixed-bed catalysts and flow reactors given the known advantages for each (see teachings, above).
The artisan would expect that by using a fixed-bed Pt/C and/or Pt/alumina heterogeneous catalyst (and combinations thereof) in the dehydrogenation reaction taught by JIANG, above, said dehydrogenation reaction would enjoy the following advantages/benefits:  high conversion rate to unsaturated product; more contact between starting saturated reactant and Pt/C and Pt/alumina catalyst thereby resulting in higher unsaturated product yield; dehydrogenation reaction working at high temperature and pressures; and low operation costs associated with the dehydrogenation reactions (page 4 of 6 of reference FIXED BED).
Furthermore, the artisan would expect that by using a flow reactor in the dehydrogenation reaction taught by JIANG, above, that said dehydrogenation reaction would have improved reaction time; improved temperature control; the ability to instant claims 1 and 8-9.

A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See paragraph 27, below.
Claims 1-3 and 8-9 are not presently allowable as written.
The claims’ dispositions are subject to change as the Markush search is extended (in response to Applicants’ claim amendments attempting to overcome the instant prior art rejections, above) to other embodiments of saturated starting compounds and catalyst systems of instant claim 1 not yet searched.
The parent patent U.S. 10,435,345 B2 (formerly 15/624,749) is not a double patent reference since the ‘345 claims are distinct from the instant claims:  the ‘345 claims are drawn to a selective hydrogenation reaction of an aromatic starting compound; in contrast, the instant claims are drawn to a dehydrogenation reaction of a saturated starting compound.
The co-pending 15/843,810 is not a double patent reference since the ‘810 claims are drawn to use of pincer-iridium catalysts, which are distinct from, and not amongst the instantly claimed heterogeneous catalysts.
Applicants’ elected species of saturated starting compound and Pd/Silica catalyst as used in the instant claim 1 process remains free of the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625